MEMORANDUM **
Miguel Zuniga-Sanchez appeals his jury conviction and sentence for importation of marijuana and possession of marijuana -with intent to distribute. Zuniga-Sanchez contends that under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the statutes under which he was convicted, 21 U.S.C. §§ 841, 952, and 960, are facially unconstitutional. Zuniga-Sanchez also contends that United States v. Buckland, 289 F.3d 558 (9th Cir.2002) (en banc), and United States v. Mendoza-Paz, 286 F.3d 1104 (9th Cir.2002), which rejected challenges to the constitutionality of the drug statutes, are no longer binding precedent after Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002).
As Zuniga-Sanchez acknowledges, these contentions are foreclosed by United States v. Hernandez, 322 F.3d 592 (9th Cir.2003) (holding that Buckland and Mendoza-Paz survived Harris).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.